             Case 1:20-cv-03448-RA Document 44 Filed 08/04/21 Page 1 of 1

                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
                                                                       DATE FILED: 8/4/2021
 MANUEL IYAHEN,

                              Plaintiff,
                                                                       20-CV-3448 (RA)
                         v.
                                                                            ORDER
 CITY OF NEW YORK, et al.,

                              Defendants.




RONNIE ABRAMS, United States District Judge:

         Due to a scheduling conflict, the initial pretrial conference is adjourned until August 27, 2021

at 2:00 p.m. The Court will hold this conference by telephone. The parties shall use the dial-in

information provided below to call into the conference: Call-in Number: (888) 363-4749; Access

Code: 1015508. This conference line is open to the public. If Plaintiff does not appear at the

conference, or otherwise respond to this order, the Court may dismiss this action for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff, at the

address that he previously provided to the Court.



SO ORDERED.

Dated:      August 4, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
